Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-19 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al (US 2019/0274523).
    Regarding claim 1, Bates et al disclose a system 100 for positioning one or more sensors 303 on a user 310. The system 100 comprises an apparatus 312 configured to be manipulated by the user to perform an exercise; user sensors 322 associated with the user; apparatus sensors 304 associated with the apparatus; treatment sensors 424; a processing device 202 having a 
	Regarding claims 2 and 17, Bates et al disclose an interface comprising station 104 and wherein the processing device 202 is configured to: output, to the interface, an image on monitor 206 representative of the enhanced environment of kiosk 301; and output, to the interface comprising station 104, an image representing the user, apparatus and treatment sensor avatars. See paragraphs [0023] and [0067]. 

Regarding claims 4 and 19, Bates et al disclose the treatment location avatar is one of overlaid on a portion of the user avatar. See paragraph [0067]. 
Regarding claims 6 and 21, Bates et al disclose the instruction data represents instruction confirming that the location of the treatment sensor is near the treatment location.  Automated diagnostic and treatment system 102 achieves an error threshold to ensure measurement accuracy. See paragraph [0076].
Regarding claims 7 and 22, Bates et al disclose the processing device is further configured to output, to an interface, instructions confirming that the location of the treatment sensor is one of adjacent to, at, and near the treatment location.  After patient 310 acts on a first set of instructions, the automated diagnostic and treatment system 102 captures a second set of images and determines if instrument 312 is within a pose threshold of the target spot of the body part.
Regarding claims 8, 11, 23 and 26, Bates et al disclose the instructions are an audible indication. See paragraph [0068].  
Regarding claims 9, 14, 24, 25 and 29, Bates et al disclose the instruction data represents instructions capable of altering the location of the treatment sensor from a coarse tuning to be one of adjacent to, at, and near the recommended treatment location. See 
Regarding claim 10, Bates et al disclose the processing device 202 is configured to output, to an interface, instructions to move the location of the treatment sensor 424 to the treatment location. The automated diagnostic and treatment system 102 provides instructions to patient 310 to allow patient 310 to precisely position instrument 312 in proximity to a target spot of a body part of patient 310. See paragraph [0071].
Regarding claims 12 and 27, Bates et al disclose the processing device is further configured to receive, during a telemedicine-enabled appointment between the user and a healthcare professional, medical instruction data representative of instructions from the healthcare professional using interface station 104. Automated diagnostic and treatment system 102 presents automated diagnostic suggestions to a doctor, who may verify or modify the suggested information. See paragraph [0028].  
Regarding claims 13 and 28, Bates et al disclose the processing device is further configured to output, to an interface 106 and based on the medical instruction data, instructions from the healthcare professional from interface station 104.  
Regarding claims 15 and 30, Bates et al disclose a medical interface 104 remote from the user and associated with the healthcare professional, and wherein the processing device 202 is further configured to output, to the medical interface 104, a user response to the medical instruction.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (US 2019/0274523) in view of Aragones et al (US 2012/0183939).
Bates et al meet all of the claimed limitation except for causing the treatment location avatar to flash.
Aragones et al teach using a computer 102 to cause a displayed video of the user avatar 802 to flash a color, to highlight a particular body part in color. See paragraph [0101].
One of ordinary skill in the art would have found it obvious to combine the flashing avatar teaching of Aragones et al  with the avatar in Bates et al because it would assist the uer in identifying the desired body part for treatment. The skilled artisan would have recognized 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/2/2022